Citation Nr: 1218170	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-46 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for gastric maltoma.

3.  Entitlement to a higher initial rating for service-connected adjustment disorder with depressed mood, currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for service-connected prostate cancer, status post prostatectomy, with erectile dysfunction, currently evaluated as 20 percent disabling. 

5.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 RO decision that in pertinent part, granted the Veteran's claim for service connection and a 30 percent rating for adjustment disorder with depressed mood;  he appealed for a higher initial rating.  In its decision, the RO also denied an increase in a 20 percent rating for service-connected residuals of prostate cancer, and denied service connection for peripheral neuropathy, and the Veteran appealed these determinations.

As support for his claim, the Veteran testified at a videoconference hearing in April 2012 before the undersigned acting Veterans Law Judge (VLJ) of the Board.

In a January 2012 rating decision, the RO denied service connection for gastric maltoma.  A notice of disagreement was received from the Veteran as to this issue in February 2012.  As will be discussed below, this issue is being remanded for issuance of a statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Finally, the Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  He raised a derivative claim for a total disability rating based on individual unemployability (TDIU rating) by statements he made during his April 2012 Board hearing.  The issue of entitlement to TDIU rating is part and parcel of the claim for an increased rating for residuals of prostate cancer.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to service connection for gastric maltoma, an increased rating for residuals of prostate cancer, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) evidence of record confirming the Veteran has peripheral neuropathy.

2.  The Veteran's adjustment disorder with depressed mood produces no more than mild functional impairment.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy that was incurred in or aggravated by his military service or that may be presumed to have been so incurred, including as a result of his presumed exposure to herbicides (Agent Orange) in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria are not met for a rating higher than 30 percent for adjustment disorder with depressed mood.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in July and August 2009, prior to initially adjudicating his claims in December 2009, so in the preferred sequence.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required VCAA notice before his claims were initially adjudicated.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claims arose in the context of him trying to establish his underlying entitlement to service connection, and the claim for secondary service connection for a psychiatric disorder has since been granted.  He is now requesting a higher initial rating for his service-connected adjustment disorder with depressed mood, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC in November 2010 discussing the downstream disability rating element of his claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 30 percent rating versus a higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He and his wife submitted personal statements and testified at a hearing in support of his claims.  The RO/AMC obtained his VA outpatient treatment records and private medical records, and arranged for a VA compensation examination in September 2009 as to the psychiatric disorder.  The September 2009 VA psychiatric examination report reflects that the claims file was not made available to the examiner.   A review of the report shows that it is not inadequate.  The claims file is not a "magical or talismanic set of documents" and the absence of claims file review does not categorically exclude the possibility that the examiner is nevertheless informed of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 303 (2008).  Here, the examiner was 'informed of the relevant facts.'  The examiner's description of the medical history of the Veteran's disability is consistent with the medical history of the disability described throughout the claims file.  The examiner also obtained a history of the disability from the Veteran and examined him.  For these reasons, the Board finds that the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that a VA examination has not been conducted with respect to the claim for service connection for peripheral neuropathy.  There is no medical evidence that shows that the Veteran has been diagnosed with peripheral neuropathy, and there is no credible lay evidence of persistent or recurrent symptoms of peripheral neuropathy.  There is also no 'indication' that peripheral neuropathy (not claimed to have appeared within weeks or months of exposure to an herbicide agent and resolving within two years of the date of onset) is due to herbicide exposure.  Rather, of record is only the Veteran's conclusory generalized statement requesting service connection.  This does not meet the low threshold of an 'indication' that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  For these reasons, the Board finds that a VA examination is not warranted.  

Further, the Board notes that the Veteran recently testified that he applied for disability benefits from the Social Security Administration (SSA) based on prostate cancer and such benefits were denied.  He also testified that he did not mention his psychiatric condition to SSA.  If the evidence indicates he is receiving SSA disability payments, then VA's duty to assist requires that VA obtain the SSA's disability determination and the medical records underlying it, but only when these records are potentially relevant to the claim at issue before VA.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  Here, the Veteran has testified that he did not apply for such benefits based on a psychiatric disorder, and did not even mention a psychiatric disorder to SSA.  Thus, the SSA records are not potentially relevant.   

Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A. 

II. Analysis

Service Connection for Peripheral Neuropathy

The Veteran contends that he incurred peripheral neuropathy during service, including as due to Agent Orange exposure in Vietnam.
 
Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2011).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Turning now to the facts of this particular case.  As already conceded by the RO, the Veteran's exposure to Agent Orange has been presumed based on information in his service personnel records (SPRs) confirming he served in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.2(f).

The Veteran contends he has peripheral neuropathy due to his military service and, specifically, as a result of his presumed exposure to Agent Orange or other herbicides while stationed in Vietnam.  Unfortunately, however, after reviewing the relevant evidence of record, the Board finds that the preponderance of the evidence is against his claim, so it must be denied.  As will be discussed below, the medical evidence does not reflect that he currently has peripheral neuropathy, and the lay evidence of persistent or recurrent symptoms of peripheral neuropathy is not credible.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

STRs are entirely negative for peripheral neuropathy.  On entrance medical examination in January 1966, the Veteran reported that he had previously fractured his left wrist and right ankle.  On separation medical examination in June 1969, the Veteran's neurologic system and extremities were listed as normal.

Private medical records dated in December 2003 from Baptist Memorial Hospital reflect that the Veteran reported an eight-month history of numbness and tingling of the right hand.  Electromyography and nerve conduction velocity (NCV) tests showed moderate right carpal tunnel syndrome.  The examiner stated that there was no NCV evidence of peripheral neuropathy or ulnar nerve compression across the elbow in the right upper extremity.

A December 2008 VA outpatient treatment record reflects that the Veteran complained of worsening numbness in the fingers of his right hand, and reported that he was diagnosed with carpal tunnel syndrome in the past.  The diagnostic assessment was suspected right CTS; a brace was prescribed.

In July 2009, the Veteran filed a claim for service connection for peripheral neuropathy of the hands as secondary to Agent Orange exposure.

At the April 2012 Board videoconference hearing, the Veteran testified that he had tingling in his fingers four years ago, and he now had constant numbness.

Even though the Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam, service connection may not be granted for any condition unless there is a current disability or disease.  See Degmetich, supra; McClain, supra.  

Here, though, despite his overseas service in the Republic of Vietnam during the Vietnam era and presumed exposure to Agent Orange while there, the record is devoid of a clinical diagnosis of peripheral neuropathy, including at any point since the filing of this claim.  The Veteran's STRs are completely unremarkable for any indication of this condition, either in the way of a relevant subjective complaint (symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  The same is true of the records of his evaluation and treatment during the many years since his discharge from service.  His post-service VA and private outpatient treatment records do not show or reflect a diagnosis of peripheral neuropathy.  In fact, an EMG/NCV study in December 2003 specifically found no evidence of peripheral neuropathy in the right upper extremity.  This is highly probative evidence against his claim.  Rather, a diagnosis of moderate right carpal tunnel syndrome was provided.  In this regard, the Board observes that when the Veteran complained of numbness and tingling in his hand, he was advised that he had carpal tunnel syndrome or suspected to have this disorder.  For these reasons, the Veteran's lay reports of symptoms attributable to peripheral neuropathy cannot constitute credible lay evidence of persistent or recurrent symptoms of peripheral neuropathy.  

The Board also notes that the Veteran has never stated that he had continuous neuropathy symptoms since separation from service, but rather has stated that his tingling and numbness of the fingers began in 2003 or that it began four years ago (i.e. in 2008).  Thus continuity of symptomatology since service is neither claimed nor shown.

The only evidence of record supporting the notion that the Veteran has a current disability that is related to his military service, including to his presumed exposure to Agent Orange in Vietnam during the Vietnam era, comes from the Veteran personally by way of statements he has filed in support of his claim.  The Veteran is only competent to describe symptoms of his disability; he is not competent to diagnose himself with peripheral neuropathy as this disorder is not the type of condition that is readily amenable to lay diagnosis, much less probative comment regarding its etiology.  Rather, there necessarily has to be supporting medical evidence, which in this instance there is not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

This determination necessarily is based on the results of objective clinical testing and data.  Therefore, the Veteran has not satisfied the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Watson, supra. 

There is no medical evidence showing that he has the claimed peripheral neuropathy.  Service connection, as mentioned, may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12Vet. App. 164, 167 (1999).  Here, though, because there is no competent and credible evidence of a current disability, service connection for peripheral neuropathy must be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy, there is no reasonable doubt to resolve in his favor, and this claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 

Higher Initial Rating for Adjustment Disorder with Depressed Mood

The RO has rated the Veteran's service-connected adjustment disorder with depressed mood as 30 percent disabling under Diagnostic Code 9440, pertaining to generalized anxiety disorder.  He contends that this disability is more disabling than currently evaluated.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  And where, as here, he has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim.  Id.

The Veteran's adjustment disorder with depressed mood is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  So, rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2011).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

VA outpatient treatment records reflect that the Veteran was first seen for mental health screening in January 2007.  He reported a prior hospitalization for a month in 1977 for reactive depression and drug use.  On psychology intake assessment in March 2007, the Veteran denied the presence of any significant stressors or problems.  He said his religious beliefs helped him to cope with difficulties and provided stability in his life.  He reported feeling content and happy with his present situation.  He said he had been married to his current wife since 1983, and his marriage was a significant source of support.  He had minimal contact with his three older children, but his youngest daughter lived with him and his wife, and this relationship was excellent.  He had a good relationship with his stepson.  He reported a prior history of alcohol and drug use, but said he had been sober since 1995, when he started his own janitorial company, which was successful.  He was financially stable currently.  In his spare time he enjoyed participating in church activities, coaching pee-wee football and watching television.  He said he had a solid social support network.  

On mental status examination, he was alert and oriented to time, place, person and situation, had no memory impairment, was neatly groomed with adequate hygiene, full range of affect, speech generally normal, no hallucinations, no suicidal or homicidal ideation.  He was able to maintain personal hygiene and activities of daily living.  He had impairment of thought process or communication.  The examiner noted that the Veteran reported sleep impairment and nightmares, and noted that he worked night and swing shifts for a number of years.  The examiner indicated that the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder (PTSD) or any other Axis I disorder.  He denied any significant stressors and appeared to have adequate coping abilities.  The examiner indicated that at this point he was not in need of any mental health services.  

VA and private medical records dated since June 2007 reflect treatment for prostate cancer and renal cancer.  

There is no subsequent evidence of treatment for a psychiatric disorder until July 2009.  A July 2009 VA psychology note reflects that the Veteran owned his own janitorial service, had been married for 26 years, and had 5 adult children.  The Veteran reported that since his prostate surgery, he was unable to have sexual relations with his wife and had withdrawn from her and communicated less.  On mental status examination, he was alert and oriented times four, with clear, relevant and focused speech.  He denied suicidal and homicidal ideation, hallucinations or delusions.  His "remote and memory" appeared intact.  He demonstrated the ability to engage in abstract thinking.  The diagnosis was major depression and the GAF was 65.  A July 2009 primary care note reflects that the Veteran recently started treatment for depression; he was not aware that he could be considered depressed.  The diagnosis was reactive depression.  The examiner indicated that the Veteran did not really feel depressed but wanted to try treatment hoping it could improve his marital life.  In August 2009 he was diagnosed with situational depression.

In an August 2009 statement, the Veteran's wife related that the Veteran seemed depressed, did not deal with difficult circumstances that might require concentration, sometimes wanted to be on the go a lot and sometimes went into his shell for a few days at a time.  She said his energy level was much less and he was not able to work very much.

At a September 2009 VA psychiatric examination, the Veteran reported that he was the self-employed owner of a janitorial business since 1995.  He had been married to his current wife since 1983, had four biological children and one stepson.  His youngest daughter lived with him, and he had a good relationship with her and with his stepson, but he had minimal contact with his older three children.  He had been hospitalized for drug and alcohol rehabilitation several times but had been sober since 1995.  On mental status examination, he was alert and fully oriented.  He had no delusions or hallucinations, his eye contact was normal, and he denied current or prior suicidal or homicidal ideation.  He was able to maintain his personal hygiene.  His memory was good.  The rate and flow of his speech was normal.  His mood was mildly depressed but generally good with full affect.  He became tearful at times when talking about the loss of intimacy with his wife due to erectile dysfunction related to prostate cancer.  He endorsed the following symptoms of depression:  sense of past failures, loss of pleasure, feelings of punishment, self-dislike, crying more often, agitation, loss of energy, irritability, and tiredness or fatigue.  These symptoms caused mild distress and only slightly impaired his ability to work and/or enjoy social activities.  They cause more difficulty in his relationship with his wife and have put an uncomfortable emotional distance between them.  The Axis I diagnosis was adjustment disorder with depressed mood, and alcohol dependence in sustained full remission (per history).  The GAF was 65.  The examiner noted that the symptoms the Veteran endorsed originated after he was diagnosed with prostate cancer and underwent surgery for same.  He could no longer produce an erection which greatly impacted his relationship with his wife and caused him emotional distress.  The examiner indicated that the Veteran's mood was mildly depressed, and his erectile dysfunction was having a significant effect on his relationship.

At the April 2012 Board videoconference hearing, the Veteran's wife testified that although the Veteran had been depressed, he was reluctant to seek therapy for this.  She testified that he had "a lot of depression," and was socializing less frequently, although this was partly due to his not wanting others to feel sorry for him.  She also reported that he was often angry.  The Veteran stated that he had not worked for a year, and that he was not working currently because he was undergoing chemotherapy for a stomach condition.  His wife testified that he had not really worked for three years, but also said that he worked a couple of hours a day, and had not had much energy since his diagnosis of prostate cancer.  The Veteran testified that he applied for SSA disability benefits based on his prostate cancer, not based on a psychiatric disorder.

Since 2007, the Veteran has consistently been assigned a GAF score of 65 for his psychiatric symptoms.  This GAF score suggests no more than mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Veteran has not sought regular psychiatric outpatient treatment for his service-connected adjustment disorder, and has not received inpatient treatment for this condition throughout the pendency of this appeal.  Throughout the rating period on appeal, the weight of the evidence shows there has been no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks) beyond that contemplated in a 30 percent rating; and impaired judgment.  The Veteran's depressed mood is contemplated in the currently assigned rating.  While the March 2007 examiner identified some impaired thinking, this did not result in any significant impairment of functioning as no Axis I disorder was identified.  Indeed, no impairment in thinking was demonstrated on examination in July 2009.  The September 2009 VA examiner did indicate that the Veteran suffered occupational impairment but described its impact as mild which is contemplated in the currently assigned disability rating.  The Veteran has described difficulty in establishing and maintaining effective social relationships but he nevertheless appears to continue to have such relationships according to testimony provided at the hearing.  Indeed, the September 2009 VA examiner recognized such difficulty but maintained that its impact on his functioning was mild.  The evidence reflects that the Veteran had been clinically described as no more than mildly depressed, and that he was working at least on a part-time basis until his recent diagnosis with gastric maltoma in 2011.  It is the Veteran's erectile dysfunction that has been identified as having the most significant impact on his relationship with his wife and he has nevertheless maintained a long-term successful marital relationship.  He also has a good relationship with at least two of his children.

Overall then, his symptoms from adjustment disorder with depressed mood, when reviewed in relation to the record as a whole, do not demonstrate a disability picture that most nearly approximates the next higher 50 percent rating.

The Board finds that the preponderance of the evidence shows that the Veteran has a level of social and occupational impairment that is more commensurate with his existing 30 percent rating than with the criteria for the next-higher 50 percent rating.  Hence, the 30 percent rating is most appropriate.  38 C.F.R. §§ 4.3, 4.7.

The Board is mindful of the Veteran's lay assertions regarding the severity of his adjustment disorder which are competent in regard to reports of symptoms and credible to the extent of the Veteran's sincere belief that his symptoms are more severe than what his current rating reflects.  The Board nevertheless must consider these lay assertions along with the other relevant evidence in the file, including the medical evidence as reflected in the results of his objective mental status evaluations.  The competent and credible lay evidence is outweighed by the competent and credible objective medical opinions of the examiner as they have expertise in evaluating the severity of mental disorders.  Thus, the weight of the evidence shows the Veteran's depressive disorder is 30-percent disabling versus the impairment contemplated by the higher 50, 70 and 100 percent ratings.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluation for this disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe and contemplate his disability level and symptomatology.  Indeed, virtually all of the symptoms he claims to experience are listed in the applicable DC 9440.  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for peripheral neuropathy is denied.

An initial rating higher than 30 percent for service-connected adjustment disorder with depressed mood is denied.


REMAND

The issues of entitlement to service connection for gastric maltoma, an increased rating for residuals of prostate cancer, and entitlement to a TDIU rating require additional development prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Gastric Maltoma

In a January 2012 rating decision, the RO denied service connection for gastric maltoma.  The Veteran was notified of that decision by way of a letter dated in January 2012.  A timely notice of disagreement was received from the Veteran as to this issue in February 2012.  

When a notice of disagreement has been filed regarding an issue, and a statement of the case has not been provided, the appropriate Board disposition is to remand the claim to the RO for issuance of a SOC rather than merely referring the claim. Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also then, in response, has to be provided time to complete the steps necessary to perfect his appeal of the claim to the Board - by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

Residuals of Prostate Cancer

With respect to the issue of entitlement to an increased rating for service-connected residuals of prostate cancer, the Veteran testified at his April 2012 Board hearing that he had applied for disability benefits from the Social Security Administration (SSA) based on this disability, but that such benefits had been denied.  He also reported that he receives other benefits from SSA (possibly based on his age).  The SSA records pertaining to his claim for SSA disability benefits based on prostate cancer are relevant, are not on file, and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

Testimony presented during the April 2012 Board hearing suggests that there has been a worsening of the service-connected residuals of prostate cancer since the January 2009 VA compensation examination.  Specifically, the Veteran and his wife testified that his voiding frequency has increased.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his service-connected residuals of prostate cancer.  38 U.S.C.A. § 5103A; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  See, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

TDIU

At his April 2012 Board hearing, the Veteran testified that he was unable to work, partly based on his non-service-connected cancer, but also based on his service-connected disabilities, primarily his residuals of prostate cancer.  The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran a statement of the case concerning his claim of entitlement to service connection for gastric maltoma.  He also must be advised of the time limit in which he may file a substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.302(b).  Only if an appeal is timely perfected should this claim be returned to the Board for further appellate consideration.

2.  The RO/AMC must ensure that all notice obligations are satisfied concerning the claim for a TDIU rating and adjudicate such claim after completion of the VA examinations.

3.  Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits. If such records are unavailable a notation to that effect should be made in the claims file.  The Veteran should be provided notice of the same in accordance with 38 C.F.R. § 3.159(e).  

4.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected residuals of prostate cancer with erectile dysfunction.  All necessary tests and studies should be performed.  The claims file must be provided to and reviewed by the examiner.  The examiner should take into consideration the hearing testimony of the Veteran regarding his voiding frequency and statements regarding wearing of absorbent materials.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

5.  Thereafter, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected disabilities on his employability.  The claims folder must be made available to and reviewed by the examiner, including the results from the examination ordered in Remand instruction number 4 and the September 2009 VA mental disorders examination report. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities ((i.) adjustment disorder with depressed mood, (ii.) prostate cancer, status post prostatectomy, with erectile dysfunction, and (iii.) tinnitus)) has on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings and conclusions should be supported by a rationale.

6.  Then readjudicate the claim for an increased rating for residuals of prostate cancer with consideration of any additional evidence obtained since the November 2010 statement of the case and adjudicate the TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


